FILED
                            UNITED STATES DISTRICT COURT
                                                                                       MAR 1 6 2010
                            FOR THE DISTRICT OF COLUMBIA                         NANCY MAYER WHITIIN&TON, CLERK
                                                                                       U.S. DISTRICT C()(JflT

LARRY L. MOORE,

                       Plaintiff,
       v.                                             Civil Action No.        10 0434
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA,

                       Defendant.

                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff's application to proceed in

forma pauperis and pro se complaint. The Court will grant the application, and will dismiss

the complaint. 1

       Plaintiff states that he has filed cases in the United States District Court for the District

of Arizona, and he deems the performance of the assigned judge to be "slotful [sic] and

careless[.]" Compl. at 5. Plaintiff requests the transfer of all cases to this district "for

'special action' to be done by the court to review and or investigate" the matter. [d. at 7.

       Assuming without deciding that plaintiff states a cognizable claim, the relief he


                The Court notes that plaintiff already has accumulated two "strikes" under 28
U.S.C. § 1915(g). See Moore v. Futrell, No. 09-2093 (D. Ariz. Mar. 5, 2010) (dismissing
civil action for failure to state a claim upon which relief may be granted); Moore v.
Hindmarch, No. 09-1461 (D. Ariz. Jan. 7,2010) (dismissing civil action for failure to state a
claim upon which relief may be granted). He might earn two additional "strikes" in the near
future. See Moore v. Arpaio, No. 09-1492 (D. Ariz. Mar. 1,2010) (order dismissing
complaint without prejudice for failure to state a claim upon which relief can be granted, but
allowing plaintiff 30 days within which to file an amended complaint); Moore v. Maricopa
County Sheriff's Office, No. 09-2232 (D. Ariz. Feb. 19, 2010) (order dismissing complaint
without prejudice for failure to state a claim upon which relief can be granted, but allowing
plaintiff 30 days within which to file an amended complaint). If plaintiff accumulates three
strikes, he will be barred from proceeding in forma pauperis unless he demonstrates that he is
under imminent danger of serious physical injury. See 28 U.S.c. § 1915(g).
demands is not available. Federal district courts are courts of limited jurisdiction and

"possess only that power conferred by Constitution and statute." Kokkonen v. Guardian Life

Ins. Co., 511 U.S. 375, 377 (1994). The powers conferred on the federal district courts do

not include the power to review the decisions of other district courts or to force other district

courts to act. See Johnson v. Camilletti, No. 09-1110, 2009 WL 1708802, at *1 (D.D.C. June

17, 2009) ("This Court lacks subject matter jurisdiction to review the proceedings of another

[district] court. "); see also 28 U.S.C. § 1291 (conferring"jurisdiction of appeals from all final

decisions of the district courts of the United States" to the federal courts of appeals). "The

structure of the federal courts does not allow one judge of a district court to rule directly on the

legality of another district judge's judicial acts or to deny another district judge his or her

lawful jurisdiction." Dhalluin v. McKibben, 682 F. Supp. 1096, 1097 (D. Nev. 1988).

       Accordingly, the Court will dismiss this action for lack of subject matter jurisdiction.

An Order consistent with this Memorandum is issued separately on this same date.




                                              United States District Judge